Citation Nr: 1244283	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-36 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), for accrued benefits purposes.

3.  Entitlement to service connection for tinnitus, for accrued benefits purposes.

4.  Entitlement to service connection for a bilateral vision disorder, for accrued benefits purposes.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, depression, and anxiety, for accrued benefits purposes.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.K., and S.R.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  The Veteran died in September 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue of entitlement to accrued benefits was denied by the RO in the February 2010 rating decision.  The RO explained that there were no pending claims for service connection for tinnitus, COPD, a bilateral vision disorder, and a psychiatric disorder, claimed as PTSD, depression, and anxiety.  The appellant submitted a notice of disagreement and a statement of the case was issued in July 2010.  On the appellant's August 2010 VA Form 9, she checked the box that read: "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  However, in the May 2011 supplemental statement of the case, the RO only listed the issue on appeal as entitlement to service connection for the cause of the Veteran's death.  During the hearing before the Board, the appellant and her representative stated that they intended to appeal the issue of entitlement to accrued benefits.  As the VA Form 9 is timely to all issues, and pursuant to the holding in Evans v. Shinseki, 25 Vet. App. 7 (2011), the Board will consider all issues listed on the July 2010 statement of the case as on appeal.  The RO originally listed the issue as "entitlement to accrued benefits."  However, as the RO discussed the claims for service connection for COPD, tinnitus, bilateral vision disorder, and psychiatric disorder in the rating decision on appeal, the Board has separated the issues as shown on the title page of this decision.  

To the extent that any additional evidence pertinent to the issue of accrued benefits has been associated with the claims folder after the July 2010 statement of the case, the appellant submitted a waiver of RO consideration in November 2011.  Therefore, the Board may proceed.

The issues of entitlement to service connection for tinnitus for accrued benefits purposes and entitlement to service connection for a bilateral vision disorder for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in September 2009; the death certificate lists the immediate cause of death as COPD with an underlying cause of death listed as coronary artery disease.

2.  With resolution of the benefit of doubt in the appellant's favor, the competent evidence indicates that the Veteran's death from COPD may not be disassociated from his welding during active service.   

3.  An August 2009 rating decision denied service connection including for COPD.  The Veteran died in September 2009, prior to the expiration of the one year period to appeal the rating decision.

4.  The appellant filed a claim for DIC benefits in October 2009 within one year of the Veteran's death and within the one year period following the August 2009 rating decision.  

5.  The claim for service connection for COPD was pending at the time of the Veteran's death.  

6.  Based on the evidence in the possession of VA at the time of the Veteran's death, COPD may not be disassociated from his period of active service. 

7.  There was no pending claim for service connection for an acquired psychiatric disorder prior to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.312, 3.313 (2012).

2.  The criteria for service connection for COPD, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2012).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, for accrued benefits purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him or her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  

Initially, the claims for service connection for the cause of the Veteran's death and service connection for COPD, for accrued benefits purposes, have been granted by the Board.  Therefore, no discussion of VA's duties to notify and assist is necessary with respect to these issues.

With respect to service connection for a psychiatric disorder for accrued benefits purposes, the matter is being denied below as a matter of law as there was no claim pending at the time of the Veteran's death.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the claim is being denied as a matter of law, there is no reasonable possibility that additional notice or development under the VCAA would further the claim.  Thus, any defect in this regard would result in no prejudice to the claimant and is immaterial to the claim decided herein.  

The Board concludes that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for Cause of the Veteran's death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R.   § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).


Service connection- in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the time of the Veteran's death, service connection had been established for bilateral hearing loss.  The appellant has not contended that the Veteran's cause of death was related to his service-connected disability.  Instead, the appellant has stated that the Veteran's immediate cause of death, COPD, was directly related to his period of active service.  

The death certificate reflects that the Veteran died on September [redacted], 2009.  The immediate cause of death was listed as COPD with an underlying cause of death listed as coronary artery disease.  The private treatment records and the July 2009 VA examination report show that the Veteran was diagnosed with COPD prior to his death.

With respect to an in-service event, injury, or disease, the appellant has contended that the Veteran was exposed to welding fumes during his period of active service.  The service treatment records and service personnel records are unavailable for review, and are presumed to have been destroyed in a fire at a records storage facility.  When a veteran's service medical records are not available, the Board's duty to explain its findings and conclusions is heightened and to carefully consider applying the benefit- of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran's DD Form 214 does show that the Veteran's specialty number was listed as "3256" and the related civilian occupation was "welder combination."  Therefore, the Board will assume that the Veteran was a welder during his period of active service.  

During the hearing before the Board, the appellant testified that the Veteran went out into the field and welded tanks. The representative stated that the Veteran did some welding work in his civilian life, but that the in-service welding was likely more detrimental due to the typical lack of safety precautions and the type of welding, which was mostly iron.   

In an April 2009 letter, the Veteran's nurse practitioner, M.J.D., stated that the Veteran was her patient and that he had been diagnosed with COPD.  M.J.D. stated that there was at least a 50/50 chance that the Veteran's COPD was related to his exposure to welding fumes and smoke or to asbestos in the welding rods and protective gloves used while he was doing his job as a welder in the service.  

The Veteran was provided a VA examination in July 2009.  The claims file was reviewed.  The examiner noted that the test results showed that the Veteran had primarily obstructive disease but had a mixed picture with some restrictive disease.  This would indicate that his smoking history was the major risk factor for his disease.  The Veteran stated that he was diagnosed with COPD in 1978.  He was currently taking Fometerol once a day, Spiriva once a day, and Azmacort twice per day.  The Veteran stated that he did welding two years prior to entering the service.  The Veteran also reported that he was in Korea between 1951 and 1953 and worked as a welder.  After service, he worked as a welder at Whirlpool for two years.  Thereafter, he worked in heating and air conditioning for forty years.  He did occasional welding during that time.  The Veteran also smoked about one package of cigarettes per day from age 18 until he was 60.  The diagnosis was listed as COPD.  The examiner stated that it would be mere speculation to state that the Veteran's "welding exposure while in service."  The examiner explained that the Veteran had "other" risk factors including his smoking as well as welding before and after service.  

M.J.D., the nurse practitioner, offered a supplemental opinion in October 2011.  She stated that it was known that occupational exposure to dust, gases, and asbestos increases the risk of developing COPD.  Occupational exposure is cumulative, so his two years of welding in the military added to his four years of welding as a civilian would give him a cumulative exposure to respiratory toxins.  M.J.D. stated that military exposure in Korea may have been more intense than civilian exposure due to the type of welding (cast-iron versus sheet metal), long hours, and less safety precautions.  She stated that the Veteran's smoking history is noted in his record and certainly contributed to his COPD.  However, the literature indicates that occupational exposures increase the risk even more in smokers than in non-smokers.  M.J.D. included an article from the European Respiratory Journal in support of her opinion.  

Here, the Board finds that the evidence is in equipoise as to whether the Veteran's fatal COPD is etiologically related to his in-service welding.  Although the VA examiner could not provide an opinion without speculation, the examiner did not rule out the Veteran's welding during service as among the risk factors for the Veteran's COPD.  In addition, the Board finds that M.J.D.'s opinion is persuasive.  M.J.D. provided a thorough medical opinion by analyzing the Veteran's history, including other factors in the etiology of his COPD, and relied on identified medical literature in support of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  With resolution of doubt in the appellant's favor, the Board finds that the competent medical evidence of record demonstrates that the Veteran's COPD may not be clinically dissociated from his welding during active service and service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b).  


Accrued Benefits

Although a veteran's claims terminate with his death, certain survivors of a deceased veteran are eligible to receive payments from VA of accrued benefits based upon the deceased veteran's statutory entitlement to such benefits.

Accrued benefits are defined as periodic monetary benefits payable under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994). There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).

A claim for DIC is deemed to include a claim for accrued benefits.  38 C.F.R.         § 3.1000(c).

Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application).

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  In addition, as noted, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

In April 2008, the Veteran filed claims for service connection including for COPD.  The August 2009 rating decision denied service connection for COPD.  

The Veteran signed a notice of disagreement (NOD) on August 24, 2009.  It appears that the Veteran sent the NOD to the Minnesota Veterans Affairs Claims Division (a representative) as indicated by the date stamp.  A letter dated August 28, 2009 shows that the Veteran's NOD was forwarded to the American Legion Claims Office by the Minnesota Veterans Affairs Claims Division.  A letter dated September [redacted], 2009 shows that a representative from the American Legion submitted the Veteran's NOD to VA.  The notice of disagreement was date stamped on September [redacted], 2009 by the RO.  The certificate of death shows that the Veteran died on September [redacted], 2009.  

The Board finds that a NOD was not filed with respect to the August 2009 rating decision prior to the Veteran's death.  Although the Veteran signed the NOD on August 24, 2009, the NOD was not received by VA until September [redacted], 2009, after the Veteran's death.  The Board acknowledges that the mailbox rule was discussed during the hearing on appeal.  Under the common-law mailbox rule, if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007).  There is no indication that the Veteran mailed the NOD to VA.  As noted above, the Veteran appears to have sent his NOD to the Minnesota Veterans Affairs Claims Division (a representative), and the NOD was then forwarded to the Veteran's correct representative, the American Legion.  The Veteran's representative from the American Legion appears to have hand delivered the NOD to VA on September [redacted], 2009, as evidenced by the September [redacted], 2009 letter from the American Legion that accompanied the NOD.  Therefore, the Board concludes that the mailbox rule is not for application and the NOD was not filed prior to the Veteran's death.  Of final note, the appellant has not made any mention of substitution.  Even so, for the purposes of substitution, a "pending claim" is one that was "undecided at the time of the initial claimant's death" and a pending appeal is one where a NOD was filed by the initial claimant on a decision made during his or her lifetime.  See Fast Letter 10-30, Enclosure A.  In this case, substitution would not be warranted.   

Nonetheless, at the time of the Veteran's death on September [redacted], 2009, approximately 10 months remained of the period in which an NOD otherwise could have been filed with respect to the August 2009 rating decision.  This is important because a "pending claim" is defined by VA regulation as "an application, formal or informal, which has not been finally adjudicated," 38 C.F.R. § 3.160(c)(2012), and this same regulation defines "finally adjudicated claim" as one "which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier."  38 C.F.R.      § 3.160(d); Teten v. West, 13 Vet. App. 560, 562 (2000) (finding that a deceased Veteran's claim was pending when he died after a Board decision but before the expiration of the 120-day notice of appeal filing period).  Because a surviving spouse takes a deceased spouse's claim "as it stands on the date of death,"  Zevalkink v. Brown, 102 F.3d at 1236 (Fed. Cir. 1996), the appellant filed her DIC claim, including accrued benefits, while the Veteran's claim was still pending, i.e., it was not yet a "finally adjudicated claim." 

 Here, the Veteran died before the expiration of the one year time period for filing a NOD.  See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 30.302(a) (2012).  The appellant filed her DIC claim and the attendant accrued benefits claim within one year of the date of the Veteran's death, which was also within the time remaining in the one year period from the date of notice of the RO's August 2009 denial of service connection for COPD.  Therefore, the Board finds that the Veteran's claim for service connection for COPD was a pending claim and must be adjudicated for the purpose of accrued benefits.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  However, as except as to the claim for service connection for the cause of the Veteran's death, there was no separate adjudication of the merits of the claim for service connection for COPD.  With respect to the claim for service connection for COPD, for accrued benefits purposes, the Board finds that service connection is warranted.  Therefore, there is no prejudice to the appellant in adjudicating the claim.  

The record shows that the Veteran was diagnosed with COPD.  Therefore, the Veteran had a current disability.  

With respect to an in-service event, injury, or disease, the service treatment records and personnel records are unavailable for review and are presumed to have been destroyed in a fire at a records storage facility.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran contended that he welded during his period of active service in Korea and was exposed to fumes.  The DD Form 214 shows that the Veteran's specialty number was "3256" and the related civilian occupation was noted as "welder combination."  Therefore, the Board will assume that the Veteran was a welder during his period of active service.  

With respect to a nexus relationship, the Board finds that the evidence is in relative equipoise.  In this regard, the Veteran's nurse practitioner, M.J.D., stated that there was at least a 50/50 chance that his COPD was related to his exposure to welding fumes and smoke or to asbestos in the welding rods or protective gloves used while he was doing his job as a welder in the service.  The July 2009 VA examiner opined that an opinion could not be provided without resorting to mere speculation.  However, the examiner did not rule out the Veteran's welding in service as among the risk factors for his COPD.  Therefore, resolving all reasonable doubt in the appellant's favor, the Board concludes that service connection for COPD should be granted for the purpose of payment of accrued benefits.  38 U.S.C.A. § 5107(b).  

Finally, the Board will address the claim for service connection for an acquired psychiatric disorder for accrued benefits purposes.  

Again, upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  

The record does not reveal any pending claim for service connection for an acquired psychiatric disorder at the time of the Veteran's death.  The record shows that a claim for service connection for an acquired psychiatric disorder, claimed as PTSD, depression, and anxiety was received by VA on September [redacted], 2009.  However, as noted above, the Veteran died on September [redacted], 2009.  

Because the Veteran had no claim for service connection for an acquired psychiatric disorder at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for COPD, for accrued benefits purposes, is granted.

Entitlement to service connection for an acquired psychiatric disorder, for accrued benefits purposes, is denied.


REMAND

Consistent with the discussion in the decision above, the Board has determined that the Veteran's claims of service connection for tinnitus and service connection for a bilateral vision disorder were pending at the time of his death.  The Veteran filed claims for service connection for tinnitus and a bilateral vision disorder in April 2008.  The August 2009 rating decision denied service connection for tinnitus and a bilateral vision disorder.  However, the Veteran died during the one year period following the August 2009 rating decision.  The appellant filed her claim for DIC benefits within the one year after the Veteran's death and within the one-year period following the August 2009 rating decision.  A deceased veteran's claim remains pending for accrued benefits purposes when he dies after a rating decision but before the expiration of the one year period for filing a Notice of Disagreement.  A claimant who files an accrued benefits claim before the expiration of that one-year window has a valid accrued benefits claim.  Therefore, the claims for service connection for tinnitus and service connection for a bilateral vision disorder for accrued benefits should be determined on the merits.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).

In the February 2010 rating decision and July 2010 statement of the case, the RO did not discuss the merits of the appellant's claims for accrued benefits.  Instead, the RO denied the claims on the basis that the Veteran did not have any pending claims for service connection at the time of his death.  As the Board has determined that the claims for service connection for tinnitus and service connection for a bilateral vision disorder were pending at the time of his death, the RO has not yet had the opportunity to address the issues on the merits.  Therefore, the Board must remand the issues to the RO for adjudication of the accrued benefits claims on the merits.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case as to the issues of entitlement to service connection for tinnitus for accrued benefits purposes and entitlement to service connection for a bilateral vision disorder for accrued benefits purposes on the merits.  Give the appellant and her representative an appropriate amount of time to respond.   The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


